CARPENTER, J.
This is an action brought by Sidney Souza against the United Electric Railways Company to recover for personal injuries sustained by him in a collision between a two-horse coal wagon driven by the plaintiff and an electric car owned and operated by the defendant company. The jury returned a verdict for the plaintiff for the sum of $15,000, and thereafter a motion for a new trial was filed within the proper time, alleging the usual grounds.
It appeared from the evidence that the collision occurred in East Providence, in the evening after dark, on *76October 29, 1924, at the corner of Warren Avenue and Abby Street. Warren Avenue runs east and west at the point where the collision occurred. The macadam part of the street, or the traveled way lies between two street car tracks, upon one of which cars bound for Providence run, and upon the other outward cars run. Abby Street intersects Warren Avenue on the north side at right angles and is .an ungraded street.
For plaintiff: Francis 12. 'Sullivan.
For defendant: Clifford, Whipple & E. A. Sweeney.
The plaintiff delivered a load of coal to a house on Abby Street and started for Providence down Abby Street, intending to turn to the right at Warren Avenue and proceed westward. It was about 6 p. m. The plaintiff testified together with some of his witnesses that the wagon had a lighted lantern on its left side. The plaintiff testified ■that he lit this lantern just before he left the house on Abby Street; that as he approached Warren Avenue he stopped his horses about 15 or 20 feet from the railway track and looked toward Moore’s Corners, so-called, Moore’s Corners being on his left as he approached Warren Avenue; that when he looked toward Moore’s Corners he saw no trolley car and thereupon he started his team toward the car track; that, as he was crossing the car track and was crossing the trolley rail, one of the horses slipped and went down on his knee. The evidence showed that the dirt was washed away inside the car track and also, washed away on the outer side, leaving a gulley outside the car track and also a depression between the rails. The plaintiff testified 'that he pulled his horse to his feet, which took about a minute. He also testified that before he went on to the ear track he again looked and saw no electric car approaching. As one of the rear wheels was about to leave the rail, the wagon was struck by an electric car, and he and his helper were thrown from the seat to the ground. The car was stopped and it was found both horses and both men were under the front part of the car. One horse was killed, and it was necessary to use jacks to raise the car so that the men and the^ horses could be removed. Before the car was jacked up, the rear quarters of one horse lay across the body of the plaintiff.
The driver of the coal wagon was corroborated in part by his helper and by other witnesses.
The motorman, testifying in behalf of the defendant company, said that he stopped his car about 800 feet distant from Abby Street and then proceeded west toward Providence at about 20 or 25 miles an hour; that when he reached Abby Street he saw the heads of the horses about on the track and that he did everything possible to stop his car. There was no ■evidence as to the headlight on the electric car.
Upon the evidence the jury found that the accident was caused solely by the negligence of the motorman of the electric car, and brought in their verdict for $15,000. This Court feels that the jury were justified in finding upon the evidence that the accident was caused solely by the negligence of the motorman of the electric car. As to the damage, evidence was given of very serious and permanent injuries to the .plaintiff and the Court cannot say that •the sum of $15,000 is an excessive verdict, taking into consideration the injuries sustained. Therefore the Court feels that substantial justice has been done in this case, both upon the liability and upon the amount of damages sustained.
Motion for new trial denied.